DETAILED ACTION
	This action is in response to application 16/453815, filed on 6/29/2019. Claims 1-10 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicants’ claim for foreign priority based on application CN201810920368.8 apparently filed on 8/14/2018. It is noted, however, that applicants have not filed a certified copy of the foreign application as required by 37 CFR 1.55. Accordingly, the foreign priority claim is imperfect. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 contains an undefined acronym (“MPT”). Several dependent claims contain additional undefined acronyms (e.g., “CDG”, “IL”) which are open to interpretation as, among other things, abbreviations for an airport and the state of Illinois. Claims 2, 5, 7, 9, and 10 contain illegible (and thus undefined) mathematical equations. These and other deficiencies render all claims indefinite. Claims 2, 5, 7, 9, and 10 entirely unexaminable in their 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite solving various mathematical optimization and verification problems according to various formulae. This judicial exception is not integrated into any discernable practical application because none of the mathematical calculations are actually applied or used for any practical purpose. Furthermore, the claims do not include any additional elements that are sufficient to amount to “significantly more” than the judicial exception. 
Regarding claim 1, the sole independent claim in this application, the claim requires (1) solving an optimization problem; (2) obtaining an “accounting right” by solving the optimization problem quickly; (3) verifying correctness of other mathematical problems; (4) confirming the optimality of the solution to the optimization problem. A further limitation sets forth various structural requirements of a “block." These recitations fail to describe “significantly more” than a mere abstract idea. As for the dependent claims, claims 2, 5, 7, 9, and 10 are unintelligible and unexaminable for the reasons set forth in the rejections under 35 U.S.C. 112. The other dependent claims 3-4, 6, and 8 do not recite anything “significantly more” than the abstract idea of claim 1. 

Finally, the method steps set forth in claim 1 and (to the extent they may be intelligible) the dependent claims could be performed mentally (e.g., by a human using a pen and paper), and are similar to the concepts identified as abstract ideas by the courts, such as collecting information, analyzing it, and presenting certain results of the collection and analysis. (Electric Power Group, LLC, v. Alstom S.A. et al., Fed. Cir. 2016). For at least the foregoing reasons, the claims are not drawn toward patentable subject matter. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Most pertinently, the “Aitzhan” and “Pop” references describe  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571)270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191